                              UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                   LAKE CHARLES DIVISION

  COURTNEY SENEGAL                                 *     CIVIL ACTION NO. 2:16-1756


  VERSUS                                           *     UNASSIGNED DISTRICT JUDGE

  RICKY MOSES, ET AL.                              *     MAG. JUDGE KATHLEEN KAY


                                          JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS HEREBY ORDERED that Defendant John Gott’s Motion for Entry of Judgment

Pursuant to Federal Rule of Civil Procedure 54(b) [Doc. No. 78] is GRANTED. The Court’s

December 3, 2017 Judgment [Doc. No. 42], dismissing the claims against John Gott in his

official capacity, is designated as final and appealable under Rule 54(b).

        MONROE, LOUISIANA, this 22nd day of January, 2019.




                                                       __________________________________
                                                       TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE
